Crew III, J.
(dissenting). We respectfully dissent. Assuming, without conceding, that there is sufficient evidence to create an issue of fact as to the source of the projectile that struck plaintiff, that, in and of itself, is insufficient to defeat defendant’s motion and commit the matter to trial. Plaintiff has wholly failed to identify conduct on defendant’s part that was imprudent and unreasonable under the circumstances.
The largely undisputed facts reveal that plaintiff, Edward Daño and Philip Viger, Jr. were “driving” deer through the woods in a northerly direction to defendant’s right. Defendant was standing “watch” on the edge of an open field, some 300 feet north of the tree line of the woods from where plaintiff, Daño and Viger were approaching. At some point, defendant observed an antlered deer in the field moving from defendant’s right to left, or in a northerly direction, away from the woods in which the “drivers” were walking. Defendant estimated the deer to be approximately 300 feet distant with an additional 1,000 feet of open field beyond. Quite clearly, defendant had a safe field of fire to and beyond his prey. Further, there is no evidence that plaintiff was in defendant’s line of vision when defendant shot, except for the conclusion that plaintiff was in the line of fire because he was struck. This, of course, is utterly speculative. In point of fact if, as the majority posits, the hearsay reports are to be relied upon, they indicate that plaintiff was not visible from defendant’s firing position. Nor is there any evidence that defendant knew or should have known, given the lapse of time since the start of the drive and the expected positions of the drivers at the conclusion thereof, that plaintiff was in the approximate line of defendant’s fire when he shot at the deer. To the contrary, the only evidence in that regard was that the drivers, if they kept to the planned hunt, would never be in defendant’s fine of fire. In short, based upon the record here, only upon mere conjecture could a jury determine that defendant negligently discharged his weapon. Accordingly, we would reverse and grant defendant’s motion.
*902Rose, J., concurs. Ordered that the order is affirmed, without costs.